DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination (i.e., RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final Office action dated 07/05/2022 (“07-05-22 FOA”). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the 07-05-22 FOA has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission (i.e., submission of claims and arguments) filed on 08/31/2022 has been entered as of RCE dated 10/05/2022 (“10-05-22 RCE”).
 Status of Application
	The claim set entered as of the 10-05-22 RCE amended claims 23, 24 and 26. 
Response to Arguments
Applicant’s amendments to claim 24 fixed minor typographical informalities by defining an abbreviation thereby overcoming an objection to claims as set forth under line item number 1 of the 07-05-22 FOA. 
Applicant’s amendments to claim 26 fixed minor typographical informalities by replacing “pa” with “pads” thereby overcoming an objection to claims as set forth under line item number 2 of the 07-05-22 FOA.
Applicant’s amendments to claim 23 have overcome the 35 USC 102(a)(1) anticipation rejection as set forth under line item number 3 of the 07-05-22 FOA.
Applicants argue in remarks that a motherboard is not expressly taught by the prior-art of Dang. The Office agrees. The new grounds of rejection, infra of Dang in view of Kaneko render obvious a motherboard.  
Applicants also appear to argue that Dang’s substrate must be made of silicon OR is part of a silicon carrier. The Office respectfully disagrees. Dang teaches of a silicon carrier/interposer that is attached to a substrate 5 as stated in column 3, lines 13-16, “With initial reference to FIG. 1, a silicon carrier or interposer package in the form of a multi-chip module (MCM) is indicated generally at 2. Multi-chip module 2 is mounted to a substrate 5 and includes a silicon interposer member 12.” Therefore, the silicon carrier/interposer package is mounted on substrate 5. This set of factual evidence does not support the conclusion that the substrate 5 of Dang must be made of silicon.  
Applicant’s amendments to claim 23 change the scope of this independent claim and necessitate a new grounds of rejection, infra.  
A. Prior art rejections based on references of Dang with Kaneko. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,474,540 B1 to Dang et al. (“Dang”) in view of US 2013/0140692 A1 to Kaneko et al. (“Kaneko”). 
	Regarding independent claim 23, Dang teaches in Figure 1 of an assembly with a reflowable grid array (RGA) interposer 16, comprising:
a body 16 having a first surface (i.e., bottom of 16) and a second surface (i.e., top of 16) opposite the first surface (i.e., bottom of 16);
first connection pads (i.e., pads for bumps 56) on the first surface (i.e., bottom of 16) of the body 16, wherein the first connection pads (i.e., pads for bumps 56) are connected to a substrate 5 (“substrate”; Figure 1; as explained in column 3, lines 49-51. The substrate is mentioned in column 3, lines 13-16 and column 3, lines 42-46);
second connection pads (i.e., pads for bumps from 41, 43, 48, 50) on the second surface (i.e., top of 16) of the body 16, wherein the second connection pads (i.e., pads for bumps from 41, 43, 48, 50) are configured to connect externally to one or more integrated circuit packages (see MPEP 2114 II: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” As such, the structure required from the recited limitation, “wherein the second connection pads are configured to connect externally to one or more integrated circuit packages” are the actual bumps themselves connected to the pads for connection to the above dies. This would allow the pads to be physically connected to the claimed integrated circuit packages. It is noted that the actual connection to the above integrated circuit packages are not required. (bolded for emphasis). 
one or more heating elements (i.e., heating elements 78 and 79) within the body 16 and adjacent to the second connection pads (i.e., closer to top of 16 than bottom of 16);
first interconnects (i.e., vias 28 and 30) within the body 16 to connect one or more of the second connection pads to one or more of the first connection pads (i.e., connections from top to bottom of 16); and
second interconnects (i.e., wiring layer 72) within the body 16 and to connect pairs of the second connection pads (i.e., electrical connection between packages 34 and 36).
Dang teaches of attaching the claimed body/interposer to a substrate 5 using the claimed pads. Dang does not expressly mention that the substrate may be a motherboard. 
Kaneko suggests that a wiring-type-substrate/interposer may have one side connected to a “mounting substrate (e.g., motherboard)” as stated in paragraph 0128 whereas the other-side of the wiring-type substrate/interposer is connected to semiconductor chip/die. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Dang’s substrate with Kaneko’s substrate/motherboard would have been beneficial in order to provide the wanted/necessary outside connection. 
In another interpretation of obviousness, the combination of Dang with Kaneko  appears to be supported by the reasoning of simple substitution as per KSR in MPEP 2143 I(B): between the substrate of Dang and the mounting substrate (e.g., motherboard) of Kaneko. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Dang’s substrate with Kaneko’s substrate/motherboard would have been a simple substitution of one known element (e.g., substrate) for another (e.g., motherboard) to obtain the predictable result of an outside connection for the body/wiring-substrate-interposer. 
 Last, another interpretation of obviousness is that of:  According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious”. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the substrate of Dang by substituting the substrate of Dang with functionally-equivalent substrate of a motherboard as taught by Kaneko in paragraph 0128.
Allowable Subject Matter
The reason for allowance of claims 1-8, 9-16, 18-22, 24 and 26-27 are set forth in line item numbers 4-8 of the 07-05-22 FOA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 October 2022
/John P. Dulka/Primary Examiner, Art Unit 2895